Citation Nr: 0106098	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  97-31 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD), from January 29, 
1997, to October 31, 1997.

2. Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU), 
from January 29, 1997, to October 31, 1997.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted entitlement to service 
connection for PTSD and assigned a schedular evaluation of 70 
percent disabling, effective from January 29, 1997, the date 
of receipt of the veteran's claim.

When this case was previously before the Board in April 1998, 
the issues were entitlement to an evaluation in excess of 70 
percent for PTSD and entitlement to a total disability rating 
for compensation purposes based upon individual 
unemployability.  At that time, these issues were remanded to 
the RO for additional development to include verification of 
the veteran's employment, obtaining pertinent evidence from 
the Social Security Administration, and affording the veteran 
a VA psychiatric examination.  Upon completion of the 
requested development, the RO determined that an increased 
rating of 100 percent disabling, effective from January 1, 
1998, was warranted for the veteran's service-connected PTSD; 
thereby rendering moot the issue of entitlement to a total 
disability rating for compensation purposes based upon 
individual unemployability.  The effective date of this 
increased evaluation was subsequently changed to November 1, 
1997; however, arguing that a 100 percent rating prior to 
November 1, 1997 is warranted because he was marginally 
employable due to his PTSD symptoms prior to this date, the 
veteran has proceeded with this appeal.  



FINDINGS OF FACT

1. Service connection for PTSD has been established from 
January 29, 1997, the date of receipt of claim.

2. The probative medical evidence of record shows that the 
veteran's service-connected PTSD did not result in total 
occupational and social impairment during the period from 
January 29, 1997, to October 31, 1997.

3. The nonmedical evidence shows that, although his PTSD 
symptoms produced considerable impairment, the veteran was 
engaged in substantially gainful employment as an 
Independent Contractor with the United States Forest 
Service during the period from January 29, 1997, to 
October 31, 1997.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for 
PTSD, from January 29, 1997, to October 31, 1997, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000).

2. The veteran was not precluded from engaging in 
substantially gainful employment as a result of his 
service-connected disability.  38 U.S.C.A. §§ 1155, 5107 
(Supp. 1999); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.10, 
4.15, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) [to be codified at 38 U.S.C.A. § 5103A].

Having reviewed the complete record, the Board finds that the 
RO has complied with the requirements of the VCAA.  The Board 
and the RO have informed the veteran; through the remand, 
statement of the case, and the supplemental statements of the 
case; of the evidence necessary to substantiate his claim.  
These communications have also served to inform him of the 
records VA has been successful in obtaining, and to provide 
him with an opportunity to inform VA of any relevant records.  

In this regard, the Board acknowledges that an October 8, 
1998, evaluation by G. Wahl, Ph.D., which is referenced in 
the April 1999 Vocational Evaluation report and Addendums 
thereto, is not contained in the claims file and is not 
available for review.  However, inasmuch as this evaluation 
was conducted approximately one year after the period at 
issue in the veteran's claims, and refers to the veteran's 
health at the time of evaluation, the Board finds that there 
is no reasonable possibility that VA assistance in obtaining 
this evidence would aid in substantiating the veteran's 
claims.  

The Board has considered whether an additional examination of 
the veteran is warranted.  However, the veteran has been 
afforded VA examinations and he has provided additional 
reports of vocational counseling evaluations.  In light of 
the fact that the Board is being requested to determine 
whether the veteran was unemployable for a specific period of 
time from January 29, 1997, through October 31, 1997, the 
Board finds that an additional VA evaluation would be of very 
limited, if any, probative value.  Clearly, the most 
probative evidence on the question now before the Board is 
what the contemporary evidence disclosed.  Accordingly, this 
evidence has been given great probative weight.

The Board is unaware of, and the veteran has not identified, 
any additional evidence that is necessary to make an informed 
decision on these issues.  Thus, the Board believes that all 
relevant and available evidence has been obtained.  Moreover, 
the veteran and his representative have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing 
conducted before a hearing officer at the RO.  Consequently, 
the Board concludes that VA's statutory duty to assist the 
veteran has been satisfied.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See 38 U.S.C.A. 
§ 7104(d)(1) (West 1991); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 
56-57 (1990).  With this requirement of law and in light of 
the appellant's contentions, the Board will review each of 
the appellant's claims separately.


Factual Background

The record shows that the veteran served as a rifleman in the 
Republic of Vietnam.

In January 1997, the RO received a statement from the 
veteran's mother in which she wrote that he was not the same 
"robust happy go lucky boy that he was before Vietnam."  
Similar statements were received from the veteran's wife and 
a friend.

In an undated statement, the veteran recalled witnessing a 
fellow service member being killed as a result of stepping on 
a land mine, witnessing the deaths of two fellow service 
members and the head injury of another during a sniper 
incident in which his patrol was "over run."  The veteran 
recalled that he was one of five individuals who survived the 
sniper incident.  He also recalled a third incident in which 
he was hit in the chest by shrapnel from a mortar explosion.  

In addition to the above experiences, an April 1997 report of 
VA PTSD examination includes the veteran's recollection of 
being involved in a beach landing under fire.  The veteran 
stated that, upon his return from Vietnam, he found that he 
could not work with other people and that he had to work by 
himself.  Most recently, he had a contract with the Forest 
Service to clean campgrounds.  The examiner noted that the 
veteran was upset because a big corporation was going to take 
over the contract of cleaning and he was going to be out of 
work.  The examiner further noted that the veteran and his 
wife had been involved with each other since high school, the 
veteran was not violent, and he and his daughter had 
"bonded" and did well together.  The veteran's wife 
reported that he did not like crowds, was distant, and had 
attacked her at night a few times.  Objective findings 
reflect that the veteran was very clean, in casual clothes, 
and well shaven.  He was very polite and soft-spoken and 
there was no swearing.  It was also noted that the veteran 
tended to choke up, have mild tearing, and had fair eye 
contact part of the time.  His PTSD symptoms include survivor 
guilt, interrupted sleep, recurrent and intrusive distressing 
recollections, distressing dreams, flashbacks, and trouble 
concentrating.  The diagnosis was chronic, severe, PTSD.  It 
was noted that the level of impairment due to PTSD had been 
extreme in the past and was moderate at present.  A Global 
Assessment of Functioning (GAF) score of 55 was assigned.  
The examiner commented that the veteran experienced 
flashbacks of being "back in 'Nam" if it rained while he 
worked outside.  When this happened, the veteran had to get 
out and find a road until he could collect himself and return 
to his work area.  

Upon consideration of the foregoing, by a rating decision 
dated in May 1997, the veteran's claim of entitlement to 
service-connection for PTSD was granted.  The disability was 
evaluated as 70 percent disabling effective from January 29, 
1997, the date of his claim. 

A May 1997 report of Social and Industrial Survey notes PTSD 
symptomatology which were similar to the PTSD symptoms 
identified during his April 1997 VA PTSD examination.  It is 
also noted that the veteran and his wife had been married 
since 1968.  The social worker noted that, upon return from 
Vietnam, the veteran began working in the lumber industry.  
However, he had a lot of difficulty with being fired or 
quitting and decided that he was not going to work for anyone 
else.  Thereafter, the veteran became an underemployed and 
self-employed janitor and worked nights so that he would not 
have to be around people.  The social worker noted that the 
veteran's cleaning accounts were running out and he found his 
future rather empty.  

The social worker further noted that the veteran's 
"extreme" PTSD was exemplified by an incident in which he 
was cleaning a bank, tripped an alarm, and lost control when 
he saw a policeman hiding behind a bush.  The assessment was 
that the veteran had demonstrated that he was unable to 
sustain competitive employment since early in his career.  In 
this regard, the social worker noted that, ten plus years 
ago, the veteran had the opportunity to work in a good and 
steady job but he was unable to handle it for more than a 
year.  It is noted that being self-employed as a janitor was 
the veteran's only way of coping because he was unwilling to 
come forward and say that he had a problem.  It is further 
noted that the only reason the veteran came forward at this 
time is because his business was dropping off and the few 
contracts that he had were ending.  The social worker 
commented that the veteran suffered from PTSD and that PTSD 
had had a significant impact on the veteran's earning power 
since his discharge from the military.  

An August 1997 VA outpatient treatment report reflects that 
the veteran sought treatment for significant symptoms of 
PTSD.  The examiner noted that, during the previous two 
years, the veteran had become increasingly dysphoric, 
developed severe sleep disturbance, and felt more out of 
control and explosive.  The impression was PTSD with 
depression.  

During his October 1997 personal hearing at the RO, the 
veteran's testimony with regard to post service employment 
history was essentially the same as the information obtained 
during the April 1997 VA PTSD examination and the May 1997 
Social and Industrial Survey.  In addition, the veteran 
recalled that his cleaning contract with the Forest Service 
began in 1986 and he had little or no contact with the public 
or management for the Forest Service.  Thereafter, the 
veteran recalled that the Forest Service management that he 
had worked with changed and he was required to have increased 
contact with people.  

He testified that more recently his job with the Forest 
Service had become unbearable.  The veteran stated that he 
now had to field complaints and deal with vandalism because 
people were angry that they were being required to pay for 
using trails, and the cost of the campgrounds had increased.  
He also claimed that his contact with management had 
increased because there was greater scrutiny of his work.  He 
stated that he was experiencing increasingly frequent 
stressful situations during which he would have to leave his 
job, compose himself, and return to complete his task.  The 
veteran reported that his current contract with the Forest 
Service was to end on January 1, 1998, and he could not bid 
to renew the contract because he would have a nervous 
breakdown. 

The veteran's wife also testified at his personal hearing.  
She stated that, during the first four years of the veteran's 
contract with the Forest Service, he earned between $30,000 
and $40,000 per year.  She further stated that, during the 
past few years,  his income had decreased.  She reported that 
he had earned $34,000 in 1995, $23,000 in 1996, and she 
expected that he would earn $20,000 by the end of 1997.  The 
veteran's wife further testified that the veteran's social 
life was limited to visits with their daughter and son-in-
law.

During the veteran's October 1997 personal hearing, his 
attorney argued that the veteran should be awarded an 
evaluation of 100 percent for PTSD and, in the alternative, 
if the 100 percent rating was not available under the 
appropriate schedular criteria, the veteran should be awarded 
a total disability rating for compensation purposes based 
upon individual unemployability.  In this regard, the 
veteran's attorney argued that, although the veteran's annual 
earned income was above the poverty threshold, he should be 
considered as having been marginally employed because he was 
working in a protected environment as a self employed person.  

In an April 1998 statement to the RO, the veteran reported 
that he had not worked since October 1997.  

A June 1998 report of VA PTSD examination includes a 
discussion of the veteran's employment history and PTSD 
symptomatology as previously reported.  The diagnosis was 
PTSD, chronic and severe, with depressed mood.  A GAF score 
of 45 was assigned and the examiner commented that this score 
had deteriorated from the prior examination.  The examiner 
further commented that the veteran's GAF score range of 40 or 
less in the last year seemed to show disorganization at times 
when his stress got extreme and increased to a maximum of 50 
when he was isolated with no pressure on him.  

The examiner stated that the veteran's social and industrial 
adaptability was extremely impaired due to his difficulty in 
dealing with people, his obsession with violence, and his 
feeling of violent impulses when he had to deal directly with 
fellow workers and especially with supervisors.  The examiner 
concluded that the veteran's PTSD prevented him from engaging 
in substantially gainful employment and that he was 
"severely compromised at the present time."

A June 1998 report of Social and Industrial Survey notes that 
there was no significant change in the veteran's symptoms; 
however, he reported that his "pre-occupation of intrusive 
thoughts [had] been increasing steadily."  The social worker 
concluded that the veteran's ability to work was "definitely 
impaired" and he would be unable to work for an indefinite 
amount of time.  

In a July 1998 rating decision, the schedular evaluation for 
the veteran's PTSD was increased to 100 percent disabling, 
effective from January 1, 1998, the day following termination 
of his employment as a contractor with the Forest Service.  
The RO noted that this decision rendered moot the issue of 
entitlement to compensation at the 100 percent rate based on 
unemployability due to service-connected disability.

A July 1998 letter from the veteran's attorney expressed 
disagreement with the effective date of the 100 percent 
evaluation.  The veteran's attorney argued that "the 
effective date for 100 percent should be the date of the 
personal hearing [October 1997] as that is the date when the 
Veterans Administration was put on notice that [the 
veteran's] PTSD had increased in severity such that he would 
not be rebidding the contract."  Additionally, this letter 
included the argument that "the nature of the work in which 
[the veteran] engaged even at the 70 percent level would be 
marginal employment."

An August 1999 Affidavit from the veteran includes statements 
with regard to his employment with the Forest Service which 
have been previously reported.  In addition, the veteran 
stated that "what would normally take a person one hour 
would take me between two and three hours to do.  I would be 
missing two to three days a week to make sure that my stress 
level did not get up too high."  He recalled that "[d]uring 
the summer of 1997, I "worked" maybe 2-3 hours a week.  In 
previous years, I would have "worked" 15-20 hours during 
July, and 25-30 during August, because of the number of 
campers during those months."  Finally, the veteran stated 
that "[i]t took a lot of effort to get the camps ready for 
inspection in the fall of 1997, bemuse [sic] I had not been 
doing the work, I was depressed, and my wife had to take me 
out and direct my work.  I was 'working' 40 hours a week at 
the end of October 1997, to get all the work done.  There 
were NO campers after the end of September.  I last 'worked' 
October 31, 1997."  The veteran's wife in a separate 
affidavit also received in August 1999 corroborated these 
statements. 

An August 1999 letter from the veteran's attorney includes 
the following argument with respect to the contention that 
the veteran's service-connected PTSD should be evaluated as 
100 percent disabling:

In addition, I have been thinking about our 
conversation in which we discussed the scheduled 
criteria, 38 C.F.R. § 4.130, code 9411, and that 
[the veteran] had to show "total occupation and 
social impairment."  You seem to be focusing on 
the fact that he had been working therefore he was 
precluded from 100% based upon the scheduled 
criteria.  I must respectfully disagree with your 
interpretation of the regulations.  

First, I believed that the scheduled criteria is an 
"objective standard," whereas individual 
unemployability based upon 38 C.F.R. § 4.16 is a 
"subjective standard."  In other words, the 
subjective standard (i.e. that [the veteran] was, 
in fact, working) is being applied to the schedule 
of criteria, when it should only be used for the 
individual unemployability criteria.

Let me explain my reasoning.  Please review 
38 C.F.R. § 3.340.  Specifically, it provides 
"Total disability would be considered to exist 
when there is present any impairment of mind or 
body which is sufficient to render it impossible 
for the average person to follow a substantially 
gainful occupation."  This shows that the 
scheduled criteria is an objective standard and the 
focus must be whether if the "average person" had 
the impairment [the veteran] had, would it be 
sufficient to render it impossible for the average 
person to follow a substantially gainful 
occupation?  What also has to be kept in mind is 
38 C.F.R. § 4.15 which stated "The ability to 
overcome the handicap or disability varies widely 
among individuals...  The rating, however, is based 
primarily upon the average impairment in earning 
capacity, that is, upon the economic or industrial 
handicap which must be overcome and not from 
individual success in overcoming it...  However, full 
consideration must be given to the usual physical 
or mental effects in individual cases, particular 
effects of occupational activities, defects or 
mental endowment preventing the usual amount of 
success in overcoming the handicap or disability to 
the effect of combination of disability...  Total 
disability shall be considered to exist when there 
is present any impairment of the body or mind which 
is sufficient to render impossible the average 
person to follow substantially gainful 
occupation."

Again, the contention is that [the veteran] did an 
amazing job of overcoming his handicap and finding 
an occupation which allowed him to work.  However, 
using the objective standard, based upon the 
medical evidence, and the particular job that he 
had, the question would become "Could the average 
person be able to work and get substantially 
gainful employment with the impairment that [the 
veteran] had?  By viewing it this way, it becomes 
clear that the average person could not.

Additionally, the veteran's attorney advanced the following 
argument with respect to his claim that, in the event an 
increased rating of 100 percent disabling for PTSD was not 
awarded, the veteran was entitled to a total disability 
rating for compensation purposes based upon individual 
unemployability:

In regards to the individual unemployability, 
certainly we can then focus on the fact that [the 
veteran] did have a job.  However, what is not been 
discussed on the issue of individual 
unemployability is that "marginal employment shall 
not be considered gainful employment."  It goes on 
to state "Marginal employment may also be held to 
exist on a facts found basis (including but not 
limited to employment in a protected environment 
such as a family business, or shelter workshop, 
where earned annual income exceeds the poverty 
threshold."  (Emphasis added)  Our contention is 
fairly simple in that obviously the criteria for 
individual unemployability certainly envisions 
situations in which somebody earns more than the 
poverty level and yet can still have marginal 
employment.  The question becomes "Why is this not 
a protected environment?"  First, it meets the 
definition in that "it is 'a family business.'"  
Further support for this can be found in 38 C.F.R. 
§ 4.17 which states "Marginal employment, for 
example, as a self-employed farmer or other person 
while employed in his or her own business, or at 
odd jobs, or while employed at less than half the 
usual renumeration will not be considered 
incompatible with the determination of 
unemployability, if the restriction, as to securing 
or retaining better employment is due to 
disability."  In other words, even though this 
particular subsection deals with pension case, it 
does demonstrate to you the idea of individual 
unemployability that can be found to exist even 
though [the veteran] was making more money than the 
poverty level.

By a September 1999 rating decision, the RO assigned an 
earlier effective date of November 1, 1997, for the 100 
percent evaluation of the veteran's PTSD.

In November 1999, the RO received an April 1999 vocational 
evaluation report prepared by a private vocational 
consultant, with addenda dated in August and November 1999.  
The April 1999 vocational evaluation report recites that the 
vocational consultant reviewed the veteran's medical records 
and notes from a personal interview.  This report includes 
the comment that, in the veteran's self-employment, "he 
basically attempted to arrange his work where he would have 
minimal interaction with others.  It appears that he was able 
to continue working as long as he did due to his being able 
to structure his work environment.  Based on information from 
[the veteran and his wife] it appears that by December 1997 
his condition had worsened to the point that he was unable to 
continue working even with the minimal contact he had with 
others."

An August 1999 vocational evaluation addendum, was provided 
by a private vocational consultant reportedly to specifically 
address the reasons the veteran was unable to perform his 
past relevant work as a janitor.  With respect to the 
veteran's most recent employment, his contract with the 
Forest Service, the vocational consultant noted that the 
veteran could control his work environment to some degree 
since he was an independent contractor.  It was noted that he 
"reported problems in performing this job due to having to 
interact with the general public" and other forest service 
employees.  The vocational consultant concluded that, it 
appeared that, by December 1997, the veteran's condition had 
worsened to the point that he was unable to continue working 
even in the self-employment position.

Finally, a November 1999 addendum to the vocational 
evaluation report was provided to address the time period 
prior to October 31, 1997.  The vocational consultant noted 
that, the veteran reported being able to do the job until 
approximately 1995, when he began having to interact more 
with the public and he had a new supervisor.  

The addendum included the opinion that, "during the time 
[the veteran] was able to perform the work of commercial 
cleaner and campground caretaker it was strictly due to him 
being self employed and able to make special accommodations 
for himself."  The vocational consultant further commented 
that the veteran "did not perform any of his self-employment 
to industry standards," pointing out that industry standards 
included requirements that employees be on time for work, 
work their full scheduled shift, accomplish a specific amount 
of work, and at least have minimal interaction with 
supervisors and possibly co-workers.

Increased Rating for PTSD

Criteria:  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
at 126-28.  In Meeks v West, 12 Vet. App. 352 (1999), the 
Court reaffirmed the staged ratings principle of Fenderson 
and specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

Effective November 7, 1996, VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4, was amended 
with regard to rating mental disabilities.  Schedule for 
Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52695 
(1996) (codified at 38 C.F.R. §§ 4.125-4.130).  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  As the veteran 
filed his claim for benefits based on PTSD subsequent to 
November 7, 1996, only the amended criteria pertinent to 
rating mental disorders are for application in this case.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The provisions of 38 C.F.R. § 4.130, provide for a 70 percent 
evaluation where there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood; suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126 (2000).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240 (1995) (citing the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
(4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2000))  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. at 242.

Analysis:  

The issue on appeal before the Board is characterized as 
entitlement to an evaluation in excess of 70 percent for 
PTSD, from January 29, 1997, to October 31, 1997.  

The evidence does not suggest that his symptoms resulted in 
total occupational and social impairment during this period 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Rather, the veteran's symptom complex most closely 
fits within the criteria for a 70 percent evaluation.

None of the evidence of record, to include the April 1997 
report of VA examination, his August 1997 VA outpatient 
treatment report, as well as his October 1997 personal 
hearing testimony, shows the extensive psychiatric 
symptomatology necessary for a 100 percent rating for PTSD 
under the provisions of Diagnostic Code 9411, as in effect on 
November 7, 1996.  The veteran did not experience complete 
social isolation, as evidenced by his ability to maintain 
relationships with his wife, his daughter and his son-in-law.  
He also was reported to engaged in some contacts with member 
of the Forest Service and the general public, albeit with 
difficulty.  

There is some dispute as to the extent of the veteran's 
employment during this period, but he was able to earn 
substantial income through his contract with the Forest 
Service.  There is no evidence that the Forest Service made 
any attempt to terminate the veteran's contract prior to its 
conclusion in December 1997.  While it is not in dispute that 
the veteran was experiencing increasing difficulty in his 
employment during this period, the Board must recognize that 
the veteran was being compensated at the 70 percent level.  
This compensation was being provided during a period when he 
maintained some social and occupational functioning, and 
therefore, did not meet the criteria for a 100 percent 
schedular evaluation, which requires total social and 
occupational impairment.

The findings on VA psychiatric examination in April 1997 
support the examiner's opinion that the veteran's level of 
impairment at the time of examination was moderate.  The GAF 
score assigned during this examination also portrays no more 
than moderate impairment.  A GAF scale of 51-60 indicates 
"moderate difficulty in social, occupational, or school 
functioning."  Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  The June 1998 VA PTSD examination report reflects an 
increase in the severity of the veteran's condition as 
reflected by the GAF score of 45.  This finding is also 
echoed in the veteran's June 1998 Social and Industrial 
Survey.  However, these examinations were conducted after the 
November 1, 1997, effective date of the veteran's 100 percent 
rating.  Thus, it is clear that the veteran was not entitled 
to a rating higher than the 70 percent assigned for PTSD from 
January 29, 1997, to October 31, 1997.

In this regard, the Board acknowledges that the April 1997 
report of VA examination noted PTSD symptoms to include 
survivor guilt, interrupted sleep, recurrent and intrusive 
distressing recollections, distressing dreams, flashbacks, 
and trouble concentrating.  However, while these symptoms are 
certainly indicative of a decline in the veteran's condition, 
the evidence shows that despite his declining condition, the 
veteran was able to fulfill his employment obligations, 
maintain a relationship with his wife, and engage in other 
limited social activities.  Specifically, the record 
demonstrates that, although it took the veteran more time to 
accomplish his employment obligations because he was 
experiencing more frequent PTSD symptoms, he was nevertheless 
able to discharge his duties under his contract with the 
Forest Service.  Further, it appears that the veteran and his 
wife have been married for over 30 years and he and his 
daughter de well together.  It has also been reported that 
his daughter and son-in-law come to visit.  Additionally, he 
has not been shown to have any difficulty maintaining 
personal hygiene.  This evidence suggests sustained social 
and occupational capabilities in excess of the limitations 
contemplated by a 100 percent disability evaluation.

The Board has also considered the May 1997 report of Social 
and Industrial Survey which notes that, upon his return from 
active duty, the veteran decided that he was not going to 
work for anyone else because he had a lot of difficulty with 
being fired or quitting.  Thus, he became an underemployed 
and self-employed janitor and worked nights so that he would 
not have to be around people.  Significantly, the social 
worker did not conclude that the veteran was totally socially 
and occupationally impaired.  Rather, the social worker 
concluded that the veteran was unable to sustain competitive 
employment and became an underemployed and self-employed 
janitor and worked nights.

The veteran's attorney contends that PTSD should be evaluated 
as 100 percent disabling from January 29, 1997, to October 
31, 1997, because, although the veteran did an "amazing 
job" of overcoming his handicap and finding an occupation 
which allowed him to work, this was an extraordinary 
accomplishment and the average person would be unable to get 
substantially gainful employment under similar circumstances.  
The Board acknowledges the severity of the veteran's PTSD 
symptoms and notes his perseverance in crafting an 
environment for himself in which he was able to maintain 
gainful employment until at least October 31, 1997; however, 
the Board does not agree that the average person would be 
unable to perform similarly under similar circumstances 
during the time period at issue in this case.  

The vocational evaluation report and addenda, report that the 
veteran was having increasing difficulty in maintaining 
employment during the period in question.  While the 
vocational counselor reported that the veteran was not 
performing up to industry standards, the counselor did 
recognize that the veteran was engaged in some occupational 
activity.  The April and August 1999 reports contain the 
opinion that it was not until December 1997, when the 
veteran's condition worsened to the point of precluding self 
employment.  In subsequent reports the counselor expressed 
the opinion that none of the veteran's work was up to 
industry standards, this is not a criterion for a 100 percent 
evaluation.  His inability to perform up to industry 
standards was recognized and compensated by the 70 percent 
evaluation.

The evidence further demonstrates that the veteran was able 
to maintain this work environment, thereby staying gainfully 
employed, until his job description changed such that he was 
increasingly required to interact with park visitors and 
Forest Service management.  This increased interaction with 
people increased the severity of the veteran's PTSD symptoms 
and, by the end of 1997, he determined that he would be 
unable to bid for a renewed Forest Service contract because 
he could no longer cope with the requirements of his job.  

Since the record does not show total social and occupational 
impairment, a 100 percent schedular evaluation is not 
warranted during the period from January 29, 1997, to October 
31, 1997.

In deciding this claim the Board has considered the Court's 
determination in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether the veteran is entitled to an increased 
evaluation for separate periods within the period of January 
29, 1997, to October 31, 1997, based on the facts found 
during this time.  In Fenderson, the Court held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126; see also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  


Total Rating Based on Individual Unemployability

Criteria:  

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2000).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2000).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2000).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Thus, the Board may not consider the effects of the veteran's 
other nonservice-connected disabilities on his ability to 
function.

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussion as to 
whether the standard needed in the controlling regulations 
was an "objective" one based on average industrial 
impairment or a "subjective" one based upon the veteran's 
actual industrial impairment.

The VA's General Counsel has interpreted controlling VA 
regulations as providing that a veteran who, in light of his 
individual circumstances, but without regard to age, is 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable under similar circumstances.  
Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
an inability to secure and follow a substantial gainful 
occupation.  VAOPGPREC 5-91 (1991), 57 Fed. Reg. 2317 (1992).  
The Board is bound in its decision by this opinion.  38 
U.S.C.A. § 7104(c).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), held in essence, 
that the unemployability question, that is, the ability or 
inability to engage in substantial gainful activity, had to 
be looked at in a practical manner, and that the thrust was 
whether a particular job was realistically within the 
capabilities, both physical and mental, of the appellant.  

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Other factors to be considered in determining whether a 
veteran is unemployable are his level of education, his 
employment history, and his vocational attainment.  See Hyder 
v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).

The Court in Faust v. West, 13 Vet. App. 342 (2000), held 
that, as a matter of law, a veteran engaged in an occupation 
that provides an annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that the veteran actually works and without regard to 
the veteran's earned annual income" constituted 
"substantially gainful employment."

Manual provisions provide that marginal employment exists if, 
by reason of age and disability, the veteran works less than 
one-half the usual hours or receives less than one-half the 
prevailing community wage for the particular occupation.  To 
qualify as marginal employment, either criterion will 
suffice.  The factors to be considered in determining whether 
employment is marginal are as follows: 1) prior work history 
and earnings compared with the present, including a marked 
reduction in earnings; 2) the established wage for a 
particular type of job in the community; 3) the opportunity 
for employment in the community; 4) the type of disability in 
relation to the work for which the veteran is qualified by 
experience, education, and training.  See Beaty v. Brown, 6 
Vet. App. 532, 538 (1994); Veterans' Benefits Administration 
Manual M21-1, Part VI (Manual M21-1), 7.15 (Jan. 31, 1997).  
However, these provisions would appear to be superseded by 
the Court's decision in Faust.

If the veteran's income exceeds the poverty threshold, a 
finding of marginal employment is not precluded if the 
veteran did not actually earn the income.  For example, the 
veteran's employer reports that he had been given "make 
work," but that he did not actually earn the salary.  
Employment in a sheltered workshop is generally marginal 
employment.  Manual M21-1, 7.09.  The poverty threshold for 
1997 for one person was $8,183.00.  United States Census 
Bureau, Poverty Thresholds: 1997.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o).  The phrase "otherwise, 
date of receipt of claim" applies only if a factually 
ascertainable increase in disability occurred more than one 
year prior to filing the claim for an increased rating.  
Harper v. Brown, 10 Vet. App. 125 (1997).

As noted previously, the veteran's claim of entitlement to 
service connection for PTSD was received at the RO on January 
29, 1997, and service connection for the claimed disorder was 
granted effective from the date of receipt.  Inasmuch as the 
veteran did not appeal effective date of service connection, 
the issue before the Board is entitlement to TDIU from 
January 29, 1997, to October 31, 1997.


Analysis:

The focus of the Board's inquiry is whether the totality of 
the evidence factually shows that the appellant was unable to 
retain or obtain substantially gainful employment from 
January 29, 1997, to October 31, 1997.  Clearly, the 
appellant's earned income for 1997 exceeds the established 
poverty level for that year.  However, as indicated, the 
Board must determine whether the evidence demonstrates that 
the appellant was nevertheless unable to retain or obtain 
employment from January 29, 1997, to October 31, 1997.

The evidence shows that the veteran is service connected for 
a single disability, PTSD, which, as discussed above, 
warranted a schedular evaluation of no more than 70 percent 
disabling from January 29, 1997, to October 31, 1997, under 
the appropriate schedular criteria.  Thus, the evidence 
supports the conclusion that the veteran does not meet the 
requirements of a total disability evaluation under 38 C.F.R. 
§ 4.16(a) on the basis of the objective "average person" 
standard of review. 

However, in Fisher v. Principi, 4 Vet. App. 57 (1993), the 
Court held that, in a claim for total rating for compensation 
purposes based on individual unemployability, if the rating 
does not entitle the veteran to a total disability rating 
under 38 C.F.R. § 4.16(a), the rating board must also 
consider the applicability of 38 C.F.R. § 4.16(b) (the 
"subjective standard").  Under 38 C.F.R. § 4.16(b), the 
Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disabilities.  Under this regulation, the 
established VA policy is that "all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled."  Hodges v. Brown, 5 Vet. App. 375, 379 
(1993) (citing 38 C.F.R. § 4.16(b)).  However, in these 
cases, in order for the veteran to prevail on a claim based 
on unemployability, it is necessary that the record reflect 
some circumstance which places the claimant in a different 
position from other veterans with the same rating.  See 38 
C.F.R. §§ 4.1 and 4.15.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1); nevertheless, the evidence fails to show that 
the veteran's single service-connected disability, PTSD, is 
so exceptional or unusual as to warrant the assignment of an 
extraschedular evaluation.  In Fanning v. Brown, 4 Vet. App. 
225, 229 (1993), the Court held that the Board was required 
to consider extraschedular entitlement under 38 C.F.R. § 
3.321(b)(1) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfered with employability.  This case is 
clearly distinguishable from Fanning because there is no 
evidence of record to suggest that the veteran was 
hospitalized during the period in question.

The Board finds that the evidence of record does not support 
a finding that the veteran was demonstrably unable to obtain 
or maintain employment from January 29, 1997, to October 31, 
1997.  While the evidence shows that the veteran had 
increased PTSD symptoms which required increased amounts of 
time to do his job, this fact alone does not support a 
finding that he was "unemployable" during the period in 
question.  The evaluations performed during this period 
specifically note that his occupational impairment was 
moderate.  Moreover, the April 1999 Vocational Evaluation 
report noted that, by December 1997, the veteran's condition 
had worsened to the point that he was unable to continue 
working.  Thus, this evaluation report implies that, prior to 
December 1997, the veteran's condition was such that he was 
capable of maintaining gainful employment.  The Board 
acknowledges that a November 1999 addendum to this report, 
provided to address the time period prior to October 31, 
1997, concluded that the veteran did not perform any of his 
self-employment to industry standards; however, this report 
does not suggest that the veteran was unable to maintain a 
substantially gainful occupation.  This evidence, while 
supportive of the 70 percent rating, clearly does not show 
that the veteran was unemployable.  In fact, this evidence 
supports the conclusion that, although it may have taken him 
longer to accomplish his tasks, the veteran was capable of 
working.

In this regard, it is important to note that a 70 percent 
evaluation, in and of itself, recognizes a significant 
industrial handicap.  Such an evaluation would cause the 
veteran's difficulties in obtaining and maintaining 
employment.  A 70 percent evaluation for PTSD requires that 
psychoneurotic symptoms be such that there is occupational 
and social impairment with deficiencies in most areas.  This 
degree of disability would include impaired ability to 
function effectively as well as difficulty in adapting to 
stressful circumstances, as claimed by the veteran.  However, 
while the veteran suffered from an industrial impairment 
warranting a 70 percent schedular evaluation during the 
period in question, the evidence of record, including the 
veteran's employment history and reported income, indicates 
that he was employed and following a substantially gainful 
occupation.  The fact that it took longer for the veteran to 
do his job due to increased PTSD symptomatology is not a 
basis to determine that he was unemployable in any form of 
substantially gainful employment due to his PTSD.  The very 
fact that the veteran was employed supports the conclusion 
that he was not unemployable during this time.

The veteran's attorney also argues that the veteran meets the 
requirements of 38 C.F.R. § 4.16 because his employment 
should be considered "marginal" as defined within 38 C.F.R. 
§ 4.16.  Specifically, it is argued that, although the 
veteran earned in excess of the established poverty threshold 
during the time period in question, he should be considered 
"marginally employed" during this period because his self-
employment was employment in a "protected environment."  

In pertinent part, 38 C.F.R. § 4.16(a) provides that, when 
earned annual income exceeds the poverty threshold, marginal 
employment may nevertheless be held to exist on a facts found 
basis.  Marginal employment includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop.  The veteran's prior work 
history and earnings; the established wage for a particular 
type of job in the community; employment opportunities in the 
community, as well as the type of disability in relation to 
the work for which he is qualified by experience, education, 
and training are significant factors to be considered in 
determining whether his employment is marginal.  See Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994); Veterans' Benefits 
Administration Manual M21-1, Part VI (Manual M21-1), 7.15 
(Jan. 31, 1997).  

Based on a review of the evidence, to include the April 1997 
VA PTSD examination report, May 1997 social and industrial 
survey, the testimony provided at the veteran's personal 
hearing at the RO, as well as the April 1999 Vocational 
Evaluation report and subsequent Addendums thereto, the Board 
does find that the veteran's self-employment under a contract 
with the Forest Service was not "marginal" in nature.  

The veteran's employment from January 29, 1997, to October 
31, 1997, is not considered employment in a "sheltered 
environment" in the context of "marginal employment."  He 
had a long history of working in the cleaning industry after 
service, to include a cleaning contract with the Forest 
Service which was renewed every year from 1986 to 1997, and 
his income of $23,000.00 in 1996 was not markedly less than 
his income of $20,000.00 in 1997.  Inasmuch as the veteran's 
contract with the Forest Service was renewed every year since 
1986, there was no reduction in employment opportunity.  

Moreover, the veteran's PTSD in relation to his long history 
of self-employment in the cleaning industry, demonstrates 
that this type of work was realistically within his 
capabilities, both physical and mental, until at least 
November 1, 1997, the first day after his 1997 cleaning 
contract with the Forest Service had been fulfilled.  Moore 
v. Derwinski, 1 Vet. App. 83 (1991).  The Board has also 
considered the veteran's wage in the community for his type 
of work and finds that there is no evidence to suggest that 
he was being paid less than a competitive rate for his 
cleaning contract with the Forest Service and such has not 
been argued by his counsel (assuming for the sake of argument 
that Faust did not overrule the manual provisions).  

The Board acknowledges the November 1999 vocational 
evaluation addendum in which the veteran's Vocational 
Consultant concluded that the veteran was able to perform 
work strictly due to him being self employed and able to make 
special accommodations for himself and that he did not 
perform any of his self-employment to industry standards.  
Thereby suggesting that the veteran's self-employment 
constitutes marginal employment because, inasmuch as he is 
employed because he is able to make special accommodations 
for himself, it is a "protected environment."  However, as 
evidenced by the veteran's long history of continued 
employment in which the veteran himself did the work and 
actually earned his income, this "protected environment" is 
not equivalent to "marginal employment."  The veteran was 
not employed in a "family business or sheltered workshop" 
in which he was given "make work" for a salary which he did 
not earn.  Manual M21-1, 7.09.  The fact that the veteran was 
able to make special accommodations for the increased amount 
of time it took him to do his job does not support a finding 
that the veteran could not work or that this was "marginal 
employment in a "protected environment."  The evidence 
confirms that he was engaged in "substantially gainful 
employment" because he was engaged in an occupation that 
provided an annual income that exceeded the poverty 
threshold, irrespective of the number of hours or days that 
he actually worked.  Faust v. West, 13 Vet. App. 342 (2000).  

A careful examination of the nature of the veteran's 
employment, his psychiatric and vocational evaluations during 
this period, and the testimony provided by him and his spouse 
at his personal hearing support the conclusion that, from 
January 29, 1997, to October 31, 1997, the veteran was 
engaged in "substantially gainful employment," and not 
entitled to a total rating for compensation based on 
individual unemployability. 

The evidence demonstrates that the veteran's service-
connected PTSD did not cause unemployment during the period 
in question.  The fact that the veteran was employed during 
this period and the medical and vocational evaluations 
performed during this time support this conclusion.  
Accordingly, the weight of the evidence is against the claim 
for a total rating based on individual unemployability due to 
the service-connected disability under both 38 C.F.R. § 
4.16(a) and (b).

Upon review of the veteran's employment history and the 
symptoms which resulted in his underemployment and self 
employment, the Board finds that the average person 
confronted with an inability to maintain employment in a 
supervised environment with other individuals would be 
capable of maintaining employment in an unsupervised 
atmosphere as the sole employee as long as the balance of 
this setting was preserved.  Significantly, the balance of 
this setting was preserved until at least October 31, 1997, 
when the veteran was able to finish out his contract with the 
Forest Service.

In short the record shows that the veteran was, as a matter 
of law, engaged in substantially gainful employment during 
the entire period at issue in this case.  As such, he did not 
meet the criteria for a total rating under either the average 
person or subjective standards.


ORDER

Entitlement to an evaluation in excess of 70 percent for 
PTSD, from January 29, 1997, to October 31, 1997, is denied.

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability, from January 
29, 1997, to October 31, 1997, is denied.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

